DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7 and 8 are rejected under 35 U.S.C. 102(a2) as being anticipated by Purwin et al. (hereinafter Purwin, US Patent Number 10000284).
Regarding claim 1, Purwin discloses an aircraft (Figures 7-9 element 200) comprising: a plurality of rotor units (Figures 7-9 element 204)  each including a propeller (Figure 9 element 206) and a motor (Figure 9 element 210) that drives the propeller; a shock absorber that laterally covers the plurality of rotor units (Figures 7-9 element 202 and Figure 9 element 203); an on-board device (Figure 9 element 222, Column 22 lines 11-18)  that protrudes, along a predetermined axis, beyond the shock 
Regarding claim 2, Purwin discloses the above aircraft wherein the shock absorber includes a recess of a size that can house the on-board device (Figure 9 element 270), and the overall length of the holding component is variable to a position at which the on- board device is housed in the recess. (Column 22 lines 11-18).
Regarding claim 3, Purwin discloses the above aircraft wherein the holding component is flexible, and when the on-board device is pushed along the predetermined axis, contracts (Column 22 lines 11-18).
Regarding claim 5, Purwin discloses the above aircraft further comprising: a receiver that receives a signal (Column 22 lines 59-65), wherein the predetermined timing is when the receiver receives a length-change instruction signal instructing that the overall length of the holding component be changed (Figures 10 and 11 Column 22 line 42-Column 23 line 5)  , and the computer is configured to shorten the overall length of the holding component when the receiver receives the length-change instruction signal (Column 22 lines 11-18).
Regarding claim 7, Purwin discloses the above aircraft wherein the shock absorber laterally covers the plurality of rotor units, across a height of the plurality of rotor units in an up-and-down direction (Figures 7-9).
Regarding claim 8, Purwin discloses an aircraft (Figures 7-9 element 200) comprising: a plurality of rotor units (Figures 7-9 element 204)  each including a propeller (Figure 9 element 206) and a motor (Figure 9 element 210) that drives the propeller; a shock absorber that laterally covers the plurality of rotor units (Figures 7-9 element 202 and Figure 9 element 203); an on-board device (Figure 9 element 222, Column 22 lines 11-18)  that protrudes, along a predetermined axis, beyond the shock absorber; a holding component that holds the on-board device and is variable in overall length along the predetermined axis (Figure 9 element 220, Column 22 lines 11-18); a distance measuring unit configured to measure a distance to an object below the aircraft (Figure 9 element 286); and a controller comprising a computer (Figure 9 element 280) programmed to: change the overall length of the holding component by driving the holding component at a predetermined timing, wherein the predetermined timing is when the distance measured by the distance measuring unit is less than a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Purwin in view of Takayama et al. (hereinafter Takayama, US Patent Number  9321531).
Regarding claim 9, Purwin discloses a method of operating an aircraft, the aircraft (Figures 7-9 element 200) comprising: a plurality of rotor units (Figures 7-9 element 204)  each including a propeller (Figure 9 element 206) and a motor (Figure 9 element 210) that drives the propeller; a shock absorber that laterally covers the plurality of rotor units (Figures 7-9 element 202 and Figure 9 element 203); an on-board device (Figure 9 element 222, Column 22 lines 11-18)  that protrudes, along a predetermined axis, beyond the shock absorber; a holding component that holds the on-board device and is variable in overall length along the predetermined axis (Figure 9 element 220, Column 22 lines 11-18); a distance measuring unit configured to measure a distance to an object below the aircraft (Figure 9 element 286), the method comprising changing the overall length of the holding component by driving the holding component at a predetermined timing (Column 22 lines 11-18), but fails to explicitly teach of 
However, Takayama teaches of a similar method using similar aircraft (Figure 1a element 100, wherein the predetermined timing is when the distance measured by the distance measuring unit is less than a predetermined distance, and shortening the overall length of the holding component when the distance measured by the distance measuring unit is less than the predetermined distance (Figure 3b, Column 18 line 11 – Column 20 line 38 (generally Section IV B)).
Regarding claim 9, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Purwin with the timing and shortening step of Takayama for the predictable result of encouraging bystanders to interact with the UAV in a safe intuitive manner (Takayama, Column 18 lines 13-17).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644